DETAILED ACTION
This Corrected Notice of Allowability is sent to clarify the Examiner’s interpretation of the allowed claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 6/23/2022.
Claims 1-12 are pending and have been examined.

Claim Interpretation
The term “component” as used in the claims (e.g. in the elements: a first detection component, a first dehydration component, a second detection component, a second dehydration component, and a leveling component) is interpreted to be a computational module or controller configured to perform a section of code or algorithms.  Here, the claims inherently require structure such as a controller or processor such to enable the “component” to perform the recited data processing capabilities including determ[ing], select[ing], compar[ing] and assign[ing] data values.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application (Claims filed 6/23/2022) has been amended as follows: 
	Claim 1 line 17 the recitation “and then returning the step 3” is amended to recite “and then returning to the step 3”.
	Claim 1 line 20 the recitation “returning the step 3” is amended to recite “returning to the step 3”.
 
Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although the prior art of record teaches multiple stages of dehydration as a function of comparing eccentricity or out of balance quantities, as shown by US 2005/0283919 A1, and it is also further known to determine a maximum predetermined dehydration speed as a function of measured eccentricity or out of balance, as shown by CN 1548611 A, the prior art of record does not teach, suggest or motivate step 1, detecting a current eccentricity value to serve as a first eccentricity value, and determining and selecting a first dehydration rotational speed value corresponding to the first eccentricity value; step 2, performing a corresponding dehydration operation, according to a comparison result between the  first dehydration rotational speed value and a preset rotational speed value, wherein the preset rotational speed value is a set dehydration rotational speed; step 3, detecting another current eccentricity value to serve as a second eccentricity value, and determining and selecting a second dehydration rotational speed value corresponding to the second eccentricity value; step 4, after the step 3, if the second eccentricity value is smaller than the first eccentricity value, according to a comparison result between the second dehydration rotational speed value and the preset rotational speed value, performing a corresponding dehydration operation; if the second dehydration rotational speed value is smaller than the preset rotational speed value, assigning the value of the second eccentricity value to the first eccentricity value and then returning to the step 3; and step 5, if the second eccentricity value is greater than or equal to the first eccentricity value, performing a leveling operation, and then returning to the step 3, in the context of claim 1.  The benefit of Applicant’s claimed inventive feature is improved dehydration effect when washing small loads of clothes having good water absorbability (Applicant’s Specification filed 2/19/2019 at p. 1 lines 14-16).
Independent claim 7 recites substantially identical allowable subject matter with respect to components configured to perform the steps of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711